DETAILED ACTION
Response to Arguments
Applicant's arguments filed 20 May 2021 have been fully considered but they are not persuasive.  

Written description:

The remarks take the position that because “the disclosure relates to subject matter that does not involve anything like the unpredictability that was at issue in Arad”, the office action did not properly establish that the claims fail to satisfy the written description requirement based on Ariad.  Initially, as discussed in the remarks, Ariad suggests that an original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved” (MPEP 2163.03 (V)).  The remarks instead of identifying support in the specification to show how the function is performed or the result is achieved, simply suggest that the technology is predictable and thus fully supported.  This has not been found persuasive.  While predictability is a factor in determining whether the applicant had possession of the claimed invention as required under 35 USC 112(a), Arad in no way suggests that this is the only factor to consider.  Indeed in the cited portion of Ariad submitted in the remarks, the court explained “we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context.  Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology”.  In the instant case, the examiner will concede that sample supports are a relatively predictable technology, however the nature of the claims towards a complex system of kinematic elements including rotational elements and translational elements, not particularly defined in the disclosure and is thus not predictable.  Specifically, one of ordinary skill in the art reading the instant specification would find the specification devoid of any structural discussion of the kinematic chain of elements, rotational elements and translational elements.  However as expressly recited in the remarks, the applicant considers this subject matter to be both novel and unobvious (see 6).  The applicant is reminded that the “issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing” (MPEP § 2163).  In the instant case, the applicant asserts that the claims are novel and unobvious, however simultaneously suggest that disclosure of the claimed elements is not necessary because the art is predictable.  If the invention is novel and unobvious, the applicant is in no way exempt from the written description requirement under 35 USC 112(a) to show possession of the “novel and non-obvious”.  Moreover, considering that kinematic elements, rotational elements and translational elements are not supported by any structure, the breath of the claims covers any element capable of the kinematic, translation and rotational functions claimed.   However, since one of ordinary skill in the art is not directed by the specification as to defining structure of “elements” that could perform the claimed functions, one of ordinary skill in the art would not be 
Further Claim 1 requires kinematic chain of elements, rotational elements, translational elements, to obtain the result of rotation about axis R1 and axis R2.  The term “element” is generic to any particular thing that performs rotation, translation or acts as an open kinematic chain.  Therefore, claim 1 is written as a generic claim.  As discussed in the office action of 28 January 2021, the specification is completely silent as to any specific structure of each claim or a definition of the claimed “elements”.  Therefore, the question of whether the applicant had possession of the claimed invention exists.  MPEP 2163 II A 3 (a) i provides the analysis for each claim drawn to a single embodiment or species.  Specifically, the instant specification does not describe an actual reduction to practice, the drawings are not sufficiently detailed to show the applicant was in possession of the claimed invention as a whole, the complete structure is defined only functionally  and lacking “full, clear, concise and exact written description” which is necessary to support the claimed invention (i.e. elements suggests no particular structure to achieve the desired result).  Lastly, MPEP 2163 II A 3 (a) i recites “In the biotech art, if a strong correlation has been established between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely”.  That is, there is no well established correlation or disclosed correlation between a particular structure and a function of kinematics, translation and rotation.  Thus considering there is minimal structure disclosed, it is unlikely that the written description requirement is satisfied.  Therefore, the claims fail to meet the written description requirement.

Additionally, upon further consideration, “elements” is a nonce term and further “ink delivery means” has been determined to invoke 35 USC 112(f) since the phrase “ink delivery means” is equivalent to means for ink delivery (see MPEP 2181 I(A)).  Therefore, taken together “kinematic chain of elements” is equivalent to “elements for an open kinematic chain” and “rotational elements” is equivalent to “elements for rotation” and “translational elements” is equivalent to “elements for translation”.  That is, additional elements of the claims invoke 35 USC 112(f) and the specification is silent with regards to their structure.  Therefore the claims are further indefinite under 35 USC 112(b) as discussed herein below.

Enablement:

The remarks take the position that the enablement rejection is improper.  Specifically, the remarks suggest that only one of the wands factors has been considered.  The examiner disagrees.  The nature of the invention, the breath of the claims, predictablility, state of the prior art and undue experimentation were all considered.  The nature of the claimed invention is to provide rotation and angular positioning, however the specification is silent of any structural components to achieve the claimed rotation 
	Therefore, as discussed above, more than one of the wands factors is considered in making the enablement rejection under 35 USC § 112 (a).  In the rejection below, the wands factors have been bolded and italicized to show that more than one is considered.





Indefiniteness

The remarks did not address the first indefinite rejection.  As amended it is clear that the switching device is configured to rotate the receptacle device about an axis, R2 to move the receptacle device.  Therefore, the firs indefinite rejection has been withdrawn.
However, the examiner does not agree that structure of the switching device is disclosed.  Initially, the remarks recite the switching device should not have invoked 35 USC 112 (f), the examiner disagree, the switching device meets the three prong analysis laid out in MPEP 2181 (I), mainly the claim uses a substitute for “means” that is a generic placeholder (i.e. device), device is modified by functional language “configured to” and the term “device” is not modified by sufficient structure.  That is switching device is functional suggestion of the device.  Moreover, the applicant points to the applicant’s disclosure page 11.  However, the disclosure of the switch is merely functional and the structure is merely described as “switching element 35” “activation element 36”, however these terms provide no suggestion as to what structure is regarded as the switching/activation elements.  Indeed, the figure merely shows a box for 36 and a rectangle for box 35.  It appears the suggestion by the specification is that contact between 35 and 36 would cause rotation about R2 in figure 3, however it is unclear how that would happen because 36 and 35 and R2 are in a linear relationship in figure 3.  That is, it is unclear how contact between two linearly aligned elements could cause an angular rotation about R2.  It would appear from figure 3, that contact between 
    PNG
    media_image1.png
    841
    926
    media_image1.png
    Greyscale



A linear movement would cause a linear translation, not cause rotation by contact between the box 36 and rectangle 35, which have no disclosed structure.  The remarks have been found unpersuasive and the rejection stands as reiterated herein below.


Biberger
The applicant takes the position that the cited axis R1 and R2 of Biberger are the same axis.  The examiner disagrees.  Specifically, figures 3 and 4 shows axis 128.  Paragraph [0074] teaches a fifth movement element 127 that enables the sample receptacle 120 to be rotatable about axis 128.  Axis 128 is seen in figures 3 and 4 to be perpendicular to sample receptacle 120.  This is the axis interpreted as R1.  Figure 5 further shows the first optical axis of the particle beam 102 intercepting with the sample receptacle 120 perpendicularly.  Conversely, figure 6 shows a state of the sample receptacle 120 tilted relative to the optical axis 102.  Since receptacle 120 is rotated about its center axis 128 both in its horizontal position and tilted position, the axis of rotation is different depending on whether the receptacle is tilted or not (i.e. even through the rotational axis relative to the receptacle is fixed, the tilting of the receptacle causes the rotational axis of the receptacle to tilt.  Thus the second axis R2 (128) is tilted along with the receptacle).  Therefore, while the same device provides rotation about R1 and R2, the axis of rotation is different thus sufficient to anticipate claim 1.  The amended subject matter is addressed in the rejection herein below.

Pavia 
The remarks have been found persuasive, Pavia was not found to expressly suggest rotation about R2.  Therefore the rejection has been withdrawn.

Pavia in view of Schertel 


Tappel in view of Schertel 
The remarks generally allege that it would not be obvious to combine Tappel and Schertel.  This has not been found persuasive, the remarks have failed to articulate why it would be non-obvious to combine Tappel and Schertel.  Therefore, the claims are obvious as discussed previously and reiterated herein below.  

	Therefore, the remarks have been found unpersuasive and the rejection stands as reiterated herein below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an open kinematic chain of elements” (see response to arguments section above) in claims 1, 11, 31 and 32
“rotational elements” in claims 1, 11 and 32
“translational elements” in claims 1, 11 and 31-32
“a last rotational element” in claims 1 and 11
“a switching element configured to” in claims 1, 7-8, 11,  and 33-34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12 and 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 lack written description as required by 35 USC 112(a).  Specifically, MPEP 2163.03 (V) recites “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved”
In the instant case, the claim requires the desired result of the claimed receptacle device to receive and prepare a microscopic sample, mountable onto a sample stage, which is movable via some open kinematic chain of elements comprising rotational and/or translational elements and rotation about two axis.  However, the specification is silent as to any definition to the broadly claimed elements that would result in the claimed function of rotation.  The specification is silent as to what the applicant considered to be for instance the claimed “receptacle device”, “sample stage”, “kinematic chain of elements, “rotational element”, “last rotational element”.  Indeed, the specification fails to structurally describe how the “receptacle device is arranged so that the receptacle is rotatable” about axis R2 such that the “receptacle device is transferrable from a first position to a second position via rotation about the axis R2”.  There must inherently be some structure to allow for the rotation of the receptacle and mount the receptacle along the axis R2, however the specification merely describes the rotation as the desired result.  See, for instance, paragraph [0044] of the published application which recites “In order to open up a further possibility for moving the sample 3, the receptacle device 5 has a rotation axis R2, about which the receptacle device 5 is arranged such that it is rotatable. This is particularly advantageous in order to vary the spatial orientation of the sample.”  As seen in the above citation, the specification merely describes the desired result of rotating the receptacle device 5 around the rotation axis R2, however does not identify structure for mounting the rotatable receptacle along axis R2 such that the claimed the desired function of rotation is achieved.  The block diagrams shown in the drawings do not clarify the structure required to achieve the rotation.  The applicant is reminded that “"Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”  In the instant case, since there is no particularly described structure to achieve the function provided and merely the appears of indistinct words, one of ordinary skill in the art cannot recognize what is claimed.  Therefore, the claims lack written description as required by USC § 112(a).  Further since the structure of the receptacle and how to practically orient the receptacle along axis R2 for rotation is not discussed, the specification lacks sufficient disclosure as to how rotation about axis R2 is accomplished. 
The examiner notes that the switching element discussed in paragraphs [0056]-[0057] of the published application does not amount to sufficient written disclosure because the switching element is merely described functionally and there is no specific definition as to the components to the switching element that facilitate rotation about axis R2.  Moreover, the switching element is only described as an element to “initiate the rotational movement of receptacle device 34”, thus the structure of the rotational function (nor how the receptacle is structurally mounted) along R2 is not resolved by a switching element. Lastly, the actuators, electric or piezo drives used for the purpose of rotation discussed in paragraph [0058], does not suggest how such devices would be integrated into the receptacle/stage or elsewhere to allow rotation at the angular position of the receptacle along axis R2.  That is, the receptacle must be rotatably mounted to the stage at R2, actuators for providing rotational force does not resolve the issue that the structure for rotatably mounting the receptacle along R2 is not disclosed.
Claims 2-5, 7-10, 12 and 29-34 lack written description by virtue of their dependencies on a claim lacking written description as required by 35 USC § 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12 and 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a device for providing rotation to the receptacle device about the axis R2 and device for rotatably mounting the receptacle to the stage, which is critical or essential to the practice of the In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Specifically, the nature of the invention is to provide rotation of the receptacle device about the axis R2 at a prescribed angle relative to the rotational axis R1, however the specification fails to provide any example of what device allows for the rotation of the receptacle device about the axis R2 or to orient and mount the receptacle along axis R2.  Instead the instant specification merely teaches that the result is achieved see for instance paragraph [0044].  Without any disclosure as to what enables the rotation about the axis R2, the claim fails to enable one of ordinary skill in the art to make and use the claimed invention.  Indeed, the breath of the claims allows for any configuration that allows for the rotation of the receptacle device bout the axis R2 however the specification is notably silent with regards to what actually facilitates such a rotation (i.e. how the receptacle is rotatably mounted to the stage at the angular position R2 relative to R11).  MPEP 216.06 (a) reciters “It is common that doubt arises about enablement because information is missing about one or more essential claim elements or relationships between elements which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why the missing information is needed to provide enablement.
Moreover, the state of the prior art discussed below fails to show any guidance on how the receptacle device 5 could be rotatably mounted to the stage 7 in the configuration seen in figures 1a and 1b to allow rotation.  There being no working examples of how this is accomplished suggests that attaining rotation of the receptacle device in such a configuration in the functional manner described in the specification would be unpredictable and therefore require undue experimentation. Therefore, the claim is non-enabled and fails to meet the enablement requirement under 35 USC § 112(a).  
Claims 2-12 and 21-29 fail to meet the enablement requirement by virtue of their dependencies on a non-enabled claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “an open kinematic chain of elements”, “rotational elements”, “translational elements”, “a last rotational element” and
 “switching element configured to transfer the receptacle device between the first and second positions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biberger et al. (US pgPub 2012/0074320) (first interpretation).
Regarding claim 1, Biberger et al. teach a receptacle device (fig. 3, 120), wherein:
 the receptacle device is configured to receive and prepare a microscopic sample ([0070] sample holding device arranged on the sample receptacle, sample prepared by ion beam column 131 in figure 5, see paragraph [0081] and [0004] for preparation and 
the receptacle device is mountable onto a sample stage (figure 3, 120 mounted on first through fifth movement elements of 112 discussed in paragraph [0072]-[0074]) which is in a sample chamber (fig. 2, 113, [0072], wherein since the sample receptacle is mounted on stage 127 and 120 is in 113, it is clear that the sample stage is also within the sample chamber 113) of a microscope system (101, figure 5 and figure 2, note [0065]); 
the sample stage is movable via an open kinematic chain of elements comprising a plurality of rotational elements and a plurality of translational elements ([0076]); 
the plurality of rotational elements comprising a last rotational element (127) which is a last element in the open kinematic chain of elements ([0076] and figure 3)
the last rotational element (127) is rotatable about an axis, R1 (128);
the last rotational element is connected to the sample stage so that, when the last rotational element rotates about the axis R1, the sample stage rotates about axis R1 ([0074]) 
the receptacle device comprises a switching device configured to rotate the receptacle device about an axis, R2 (R2 is interpreted to be the axis upon which 120 rotates in figure 6 in the tilted state.  controller 142 is interpreted to be the claimed switching element since it controls the rotational movements, thus the transfer between the first and second positions [0089] and [0077]), to move the receptacle device from a first position to a second position which is different from the first position (r2 in annotated figure below shows how the rotation about R2 would result in the transfer of 

    PNG
    media_image2.png
    1251
    658
    media_image2.png
    Greyscale

the axis R2 is arranged at an angle a relative to the axis R1 (tilted angle of R2 in annotated figure above compared to 128 of figure 4); 
the angle α is from 10 to 80 degrees (the angle appears to be a 45 degree angle.  Moreover, [0072] teaches that 123 of figure 3 provides the tilt axis rotation, thus capable of an angle from 10 to 80 degrees when rotating from the position of figures 3-5 and figure 6).
Regarding claims 2, Biberger et al. teach wherein the angle α is from 40-60 degrees (capable of 40-60 degrees via rotation around tilt axis see above).
Regarding claims 3, Biberger et al. teach wherein the angle α is from 20-30 degrees (capable of 20-30 degrees via rotation around tilt axis see above)
Regarding claims 4, Biberger et al. teach wherein the angle α is substantially 45 degrees (comparison of figures 5 and 6, appears as a 45 degree angle).
Regarding claim 5, Biberger et al. teach wherein the receptacle device is embodied in an eccentric fashion ([0024]).
Regarding claim 7, Biberger et al. teach wherein the switching element is activatable by interaction with an activation element (via mechanical connection between the control apparatus and the movement apparatuses ([0077]) some interaction occurs between the controller and the mechanical connection that activates the movements (activation element)).
Regarding claim 8, Biberger et al. teach wherein the switching element is activatable by interaction with an activation element due to relative movement between the switching element and the activation element (inherent to mechanical connection).

Claims 1, 9, 11 and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biberger et al. (US pgPub 2012/0074320) (second interpretation).
Regarding claim 1, Biberger et al. teach a receptacle device (fig. 4, 118), wherein:
 the receptacle device is configured to receive and prepare a microscopic sample ([0070] sample holding device arranged on the sample receptacle, sample prepared by ion beam column 131 in figure 5, see paragraph [0081] and [0004] for preparation and observation under microscope and paragraph [0019] for TEM lamella, which is a microscopic sample); 
the receptacle device is mountable onto a sample stage (figure 4, 118 mounted a movement apparatus interpreted to be the claimed sample stage [0087], see also 144 in figure 7) which is in a sample chamber (fig. 2, 113, [0072], wherein 118 is shown within 113, thus also the movement apparatus is within the chamber 113) of a microscope system (101, figure 5 and figure 2, note [0065]); 
the sample stage is movable via an open kinematic chain of elements comprising a plurality of rotational elements and a plurality of translational elements ([0076] and [0087]); 
the plurality of rotational elements comprising a last rotational element (figs. 4 and 6 show 118 to have a last rotational element, see paragraph [0087]) which is a last element in the open kinematic chain of elements ([0076] and [0087] and figures 4, 6 and figure 7, 144)
the last rotational element (movement apparatus specifically gearwheel of paragraph [0087]) is rotatable about an axis, R1 (129 in figure 4);
the last rotational element is connected to the sample stage so that, when the last rotational element rotates about the axis R1, the sample stage rotates about axis R1 ([0087]) 
the receptacle device comprises a switching device configured to rotate the receptacle device about an axis, R2 (R2 is interpreted to be the axis upon which 118 rotates in figure 6 in the tilted state.  controller 142 is interpreted to be the claimed switching element since it controls the rotational movements, thus the transfer between the first and second positions [0089] and [0077]), to move the receptacle device from a first position to a second position which is different from the first position (fig. 6, via rotation 118 changes from a first position to a second different rotated position.  That is, the claim does not require how the position is different, thus a different angular rotated position is sufficient to meet the limitations of claim 1)
the axis R2 is arranged at an angle a relative to the axis R1 (tilted angle of R2  (129) in figure 6 above compared to 129 of figure 4); 
the angle α is from 10 to 80 degrees (the angle appears to be a 45 degree angle.  Moreover, [0072] teaches that 123 of figure 3 provides the tilt axis rotation, thus capable of an angle from 10 to 80 degrees when rotating from the position of figures 3-5 and figure 6).
Regarding claim 9, Biberger et al. teach a sample holder, comprising: a first receptacle device (119 in figure 6) a second receptacle device (118), wherein the second receptacle device comprises a receptacle device according to claim 1 (see discussion in claim 1 above) and the first receptacle device is configured to receive a sample block  (119 is a sample holding device, the sample is interpreted to be a sample 
Claim 11 is a combination of claims 1 and 9 and therefore taught as above in claims 1 and 9.
Regarding claims 29-30, Biberger et al. teach wherein the angle alpha is from 20-30 degrees (capable of 20-30 degrees via rotation around tilt axis see above)
Regarding claim 31, Biberger et al. teach wherein the open kinematic chain of elements comprises four translational elements ([0076], interpreting the forth translational element to be the other rotational element (i.e. rotational translation)).
Regarding claim 32, Biberger et al. teach wherein the open kinematic chain of elements comprises two rotational elements ([0076]).
Regarding claim 33, Biberger et al. teach wherein the switching element is activatable by interaction with an activation element (gearwheel drive 147 see figure 7A). 
Regarding claim 34, Biberger et al. teach wherein the switching element is activatable by interaction with an activation element due to relative movement between the switching element and the activation element (inherent to teeth in gearwheel and gearwheel drive).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pavia (US pgPub 2015/0214004) (interpreting the rotation about R2 to be caused from a different rotation element) in view of Schertel (US pgPub 2012/0205538).
Regarding claim 1, Pavia teaches a receptacle device (fig. 3, 101), wherein:
 the receptacle device is configured to receive and prepare a microscopic sample (sample receptacle inherently receives a sample and preparation discussed in abstract); 
the receptacle device is mountable onto a sample stage (101 mounted to 100 as seen in figure 3) which is in a sample chamber (all within housing 103 of chamber 49, see figure 3 and paragraph [0070]) of a microscope system ([0064]-[0066] electron beam column 2 including a detector 15 for detecting secondary/backscattered electrons); 
the sample stage is movable via an open kinematic chain of elements comprising a plurality of rotational elements and a plurality of translational elements ([0073]); 
the plurality of rotational elements comprising a last rotational element (108) which is a last element in the open Kinematic chain of elements ([0073], fifth element, thus last element)
the last rotational element (108) is rotatable about an axis, R1 (109);
the last rotational element is connected to the sample stage so that, when the last rotational element rotates about the axis R12, the sample stage rotates about the axis R1 ([0072]) 
the receptacle device comprises an axis, R2 (see annotated figure 5 below)

    PNG
    media_image3.png
    857
    653
    media_image3.png
    Greyscale

the axis R2 is arranged at an angle a relative to the axis R1 (tilted angle of R2 in annotated figure above compared to 109 of figure 4); 
the angle α is from 10 to 80 degrees (36 degrees, see paragraph [0079] and figure 5).
Pavia differs from the claimed invention by not disclosing the receptacle device comprises a switching device configured to rotate the receptacle device about the axis 
However, Schertel teaches the receptacle device (24) comprises a switching device configured to rotate the receptacle device about the axis R2 (axis R2 is 25, the switching device is interpreted to be controller 26 to control the rotation of the sample carrier about the rotation axis 25 ([0026])) to move the receptacle device from a first position to a second position which is different from the first position (as seen in figure 3 and discussed in paragraph [0090]).
Schertel modifies Pavia by suggesting rotation of the receptacle device at the second axis R2.
Since both inventions are directed towards dual beam sample preparation and microscope devices, it would have been obvious to one of ordinary skill in the art to provide the rotational mechanism of Schertel at the second R2 axis of Pavia because it would allow for preparation and examination of the sample in a simple and rapid manner since the change between the first position and the second position can be effected only by a rotation of the sample carrier about the rotation axis ([0021]).

Claims 1, 9-12 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tappel et al. (US pgPub 2007/0125958) in view of Schertel (US pgPub 2012/0205538).
Regarding claim 1, Tappel et al. teach a receptacle device (fig. 1, 21), wherein:
 the receptacle device is configured to receive and prepare a microscopic sample ([0054] teaches sample table 21 is intended to hold a miniscule sample of microscopic dimensions and wherein the ion beam prepares the microscopic sample); 
the receptacle device is mountable onto a sample stage (18/17/15) which is in a sample chamber of a microscope system ([0011], wherein a TEM inherently requires a vacuum system); 
the sample stage is movable via an open kinematic chain of elements comprising a plurality of rotational elements and aa plurality of translation elements ([0040]-[0045]); 
the plurality of rotational elements comprising a last rotational element (19) which is a last element in the open kinematic chain of elements (figure 1 shows 19 to be the last rotational element of the kinematic chain)
the last rotational element (19) of the open kinematic chain is rotatable about an axis, R1 (FA); 
the receptacle device comprises an axis, R2 (R2 is interpreted to be the axis perpendicular to the sample table after an angular rotation by 19), 
the axis R2 is arranged at an angle a relative to the axis R1 (tilted angle of R2 in is at an angle as compared to the sample table when in the perpendicular arrangement); 
the angle α is from 10 to 80 degrees (10-80 degrees possible since 19 allows for rotation of the sample table about an axis FA see paragraph [0045]).
Tappel differs from the claimed invention by not disclosing the receptacle device comprises a switching device configured to rotate the receptacle device about the axis 
However, Schertel teaches the receptacle device (24) comprises a switching device configured to rotate the receptacle device about the axis R2 (axis R2 is 25, the switching device is interpreted to be controller 26 to control the rotation of the sample carrier about the rotation axis 25 ([0026])) to move the receptacle device from a first position to a second position which is different from the first position (as seen in figure 3 and discussed in paragraph [0090]).
Schertel modifies Tappel by suggesting rotation of the receptacle device at the second axis R2.
Since both inventions are directed towards dual beam sample preparation and microscope devices, it would have been obvious to one of ordinary skill in the art to provide the rotational mechanism of Schertel at the second R2 axis of Tappel because it would allow for preparation and examination of the sample in a simple and rapid manner since the change between the first position and the second position can be effected only by a rotation of the sample carrier about the rotation axis ([0021]).
Regarding claim 9, Tappel teaches A sample holder, comprising: a first receptacle device configured to receive a sample block from which a microscopic sample is intended to be extracted (fig. 3, [0054]); and a second receptacle device, wherein the second receptacle device comprises a receptacle according to claim 1 (table 21 see above in claim 1).
Regarding claim 10, Tappel teaches wherein the sample holder is transferrable into a sample chamber of the microscope system via a lock (the sample holder allows 
Regarding claim 11, Tappel in view of Schertel teaches the same limitations as discussed above in claims 1 and 9.
Regarding claim 12, Tappel teaches a multi-beam apparatus (fig. 2 “E” and “I”, [0047]), comprising: an electron beam column configured to generate an electron beam (electron beam, inherently requires a column); and an ion beam column (ion beam inherently requires a column) configured to generate a focused ion beam ([0012]).
Regarding claim 29, Tappel teaches wherein the angle alpha is from 40to 60 degrees (40-60 degrees possible since 19 allows for rotation of the sample table about an axis FA see paragraph [0045])
Regarding claim 30, Tappel teaches wherein the angle alpha is from 20 to 30 degrees (20-30 degrees possible since 19 allows for rotation of the sample table about an axis FA see paragraph [0045])


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note the switching element merely initiates rotation, the components of how rotation is achieved is not disclosed.  Moreover, the actuators disclosed are not described to enable one of ordinary skill in the art to integrate them onto the receptacle/stage at the angle of R2.  That is, while actuators may cause rotation, without description as to how the receptacle is rotatably mounted to the stage at R2, the mounting of the receptacle and the actual rotation of the receptacle is non-enabled by the specification.